Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 1 of 9 PageID 1072



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 OMNIPOL, A.S., et al.,

                       Plaintiffs,

 -vs-                                                 Case No.: 8:19-cv-00794-VMC-TGW

 CHRISTOPHER WORRELL, et al.

                       Defendants.

                                              /

                   DEFENDANT JAMES BRECH’S MOTION FOR
             ATTORNEY’S FEES AND COSTS AND MEMORANDUM OF LAW


        Pursuant to Federal Rule of Civil Procedure 54(d)(1), Local Rule 4.18, Florida Statute

 § 772.11, Florida Statute §772.104, and this Court’s October 17, 2019 Order, Defendant, James

 Brech (“Brech”), moves this Court for an Order awarding his attorney’s fees and costs incurred

 in defense against and securing the dismissal of the first Amended Complaint filed in the above

 styled action. As grounds, Brech states:

                                            BACKGROUND

        1.      On April 3, 2019, the Plaintiffs, Omnipol, a.S. and Elmex Praha, a.S. (collectively

 the “Plaintiffs”), filed their initial Complaint against Defendants Multinational Defense Services,

 LLC; Angelo Saitta; Lisa Saitta; Christopher Worrell; James Brech; Robert Para; Bruan Siedel:

 Amy Strother; and Kirk Bristorl alleging Count I for Fraud; Count II for Civil Theft; Count III

 for Unjust Enrichment; Count IV for “State RICO Violations”; Count V for federal RICO claims

 under § 1962(c); Count VI regarding federal RICO claims under § 1962(d); and Count VII for

 “Attorneys Fees” against all Defendants. (Doc. 1).
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 2 of 9 PageID 1073



         2.       On July 12, 2019, based on motions to dismiss filed by Angelo and Lisa Saitta

 (Doc. 9), Christopher Worrell (Doc. 12), and Multinational Defense Services, LLC (Doc. 36),

 respectively, the Court dismissed the initial Complaint for being nowhere near the elevated

 Fed R. Civ. P. 9(b) standard for pleading fraud along with other deficiencies in pleading under

 Rule 12(b)(6). (Doc. 59).

         3.       At the July 12, 2019 hearing on motions to dismiss the initial Complaint, the

 Court found Plaintiffs’ civil theft allegations to be “speculative” and “conclusory” (Doc. 79 at

 21, 33). Further, the Court noted that the state and federal RICO claims were not sufficiently

 pled because the Complaint was not specific enough regarding the individual Defendants’

 participation in the alleged fraud. (Id. at 47-48). 1

         4.       On July 26, 2019, Plaintiffs filed their Amended Complaint against Defendants

 Christopher Worrell, James Brech, Bryan Seidel, Amy Strother, and Kirk Bristol alleging the

 same counts as the initial Complaint. (Doc. 70). The Amended Complaint conspicuously

 “dropped” four parties- Multinational Defense Services, LLC, Angelo Saitta, Lisa Saitta, and

 Robert Para.

         5.       To this point, Brech had not been served, and thus had incurred little to no

 attorneys’ fees in defending this action.

         6.       Brech was served on August 2, 2019 (Doc. 73).

         7.       On August 23, 2019, Brech filed his motion to Dismiss Plaintiffs’ Amended

 Complaint seeking to dismiss Plaintiff’s Amended Complaint for failure to state a cause of




 1
  These portions of the July 12, 2019 hearing were specifically referenced in the Court’s October 17, 2019 Order
 Granting Brech’s Motion to Dismiss the Amended Complaint. (See Doc. 106 at 3).



                                                         2
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 3 of 9 PageID 1074



 action. (Doc. 86.) Brech’s Motion to Dismiss, amongst other things, pointed to the fact that the

 Amended Complaint entirely failed to remedy the defects of the initial Complaint.

          8.    On October 17, 2019, the Court entered an Order granting Brech’s Motion to

 Dismiss, dismissing Plaintiffs’ claims against Brech in their entirety without leave to amend.

 (Doc. 106) (the “Order”).

                                    MEMORANDUM OF LAW

          9.    Brech’s claim for attorneys’ fees is based upon two statutory grounds: 1) Florida’s

 Civil Theft Statute § 772.11; and 2) Florida’s RICO Statute § 772.104. Further, because all of

 claims asserted in the Amended Complaint are intertwined and no reasonable distinction can be

 made between the claims for purposes of a fee award, Brech is entitled to an award of attorneys’

 fees and costs for his defense of the entire case.

                                   Civil Theft- Flat. Stat. § 772.11

          10.   Pursuant to Florida Statute § 772.11(1), defendants in actions for civil theft “are

 entitled to recover reasonable attorney’s fees and court costs in the trial and appellate courts

 upon a finding that the claimant raised a claim that was without substantial fact or legal support.”

 § 772.11(1), Fla. Stat. (2014). Florida’s civil theft statute further provides that, “[i]n awarding

 attorney’s fees and costs under this section, the court may not consider the ability of the

 opposing party to pay such fees and costs.” Id. Thus, the Court’s focus is solely on whether the

 plaintiff alleged a claim with sufficient factual or legal support. Bronson v. Bronson, 685 So. 2d

 994, 995 (Fla. 5th DCA 1997); see also Nodal v. Infinity Auto Ins. Co., 50 So. 3d 721, 723 (Fla.

 2d DCA 2010); Tangerine Bay Co. v. Derby Road Invs., 664 So. 2d 1045, 1047 (Fla. 4th DCA

 1995).




                                                      3
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 4 of 9 PageID 1075



         11.     Significantly, Florida courts have interpreted the legislative intent of § 772.11(1)

 as to discourage civil theft claims lacking either legal or factual substance. See Bronson, 685 So.

 2d at 995; Ciaramello v. D’Ambra, 613 So. 2d 1324, 1325 (Fla. 2d DCA 1991). Accordingly, the

 standard for awarding attorney’s fees under § 772.11(1) is less stringent than the standard

 articulated under Florida Statute § 57.105. See Nodal, 50 So. 3d at 723; Bronson, 685 So. 2d at

 995; Ciaramello, 613 So. 2d at 1325. Equally important, § 772.11(1) “does not state that the

 determination of substantial fact or legal support must be made after some particular point in

 time in the proceedings.” Tangerine Bay Co., 664 So. 2d 1045, 1047 (Fla. 4th DCA 1995)

 (reversing trial court’s denial of attorney’s fees under § 772.11 after plaintiff voluntarily

 dismissed civil theft claim); see also Rogers v. Nacchio, No. 05-60667-CIV-COHN/SNOW,

 2007 WL 1064314, *1, *3 (S.D. Fla. Apr. 6, 2007) (adopting recommended order granting

 attorney’s fees under § 772.11(1) after dismissing civil theft claim upon defendants’ motion for

 failure to state a claim).

         12.     Here, the civil theft claim alleged in Plaintiffs’ Amended Complaint was brought

 against Brech without any legal support. Section 772.11 expressly requires that, “[b]efore filing

 an action for damages under this section, the person claiming injury must make a written demand

 for $200 or the treble damage amount of the person liable for damages under this section.”

 § 772.11(1), Fla. Stat. In Plaintiffs’ Response to Brech’s Motion to Dismiss, they admit that they

 failed to satisfy this requirement (Doc. 95 at 17-18).

         13.     Further, the civil theft claim alleged in Plaintiffs’ Amended Complaint was

 brought against Brech without any factual support. The Court’s Order states the “bare-bone

 allegations” in the civil theft claim fail to meet the heighted pleading standards under rule

 12(b)(6), must less the heighted standard under Rule 9(b) used to scrutinize civil theft claims



                                                  4
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 5 of 9 PageID 1076



 sounding in fraud. (Doc. 106 at 39-40). The Order also notes that the allegations in the Amended

 Complaint regarding civil theft are “conclusory and speculative.” (Id. at 40).

        14.     Significantly, that is the exact same language that the Court used to describe the

 civil theft claims some three months earlier during the July 12, 2019 hearing on the motions to

 dismiss the initial Complaint. Ultimately, the Court’s October 17, 2019 Order pointed to that

 hearing in denying Plaintiffs’ leave to amend:

        at the July 12, 2019, hearing on the original motions to dismiss, the Court
        explicitly explained what it found lacking in Plaintiff’s original Complaint …
        Despite Promising that it would amend the complaint … and would fix the overall
        deficiencies the Court pointed out, Plaintiffs filed an Amended Complaint that is
        nearly identical to the original Complaint.

 Doc. 106 at 59-60.

        15.     Therefore, given the fact that Brech was not served until after the initial

 Complaint was dismissed, Brech’s participation in this Action was spent, in its entirety,

 defending claims presented in the Amended Complaint that the Plaintiffs knew were both legally

 and factually deficient.

        16.     Accordingly, Brech is entitled to an award of its attorney’s fees and costs incurred

 pursuant to § 772.11(1).

                                 State Rico- Flat. Stat. § 772.104

        17.     The grounds for awarding attorneys’ fees under the State RICO claim are

 essentially the same as those discussed above in regards to civil theft: the Plaintiffs were

 provided with instructions during the July 12, 2019 hearing on what was required to sufficiently

 state a claim and subsequently filed an Amended Complaint that was “nearly identical” to the

 original Complaint.




                                                  5
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 6 of 9 PageID 1077



         18.    “The consequences to anyone of being accused of racketeering are dire.”

 Carousel Foods of America, Inc. v. Abrams & Co., Inc., 423 F.Supp.2d 119 (S.D.N.Y. 2006). As

 courts in many jurisdictions have recognized, “[T]he mere assertion of a RICO claim…has an

 almost inevitable stigmatizing effect on those named as defendants.” Id. (citations omitted).

 Consequently, states such as Florida allow for the recovery of attorney’s fees and costs to

 successful defendants where plaintiffs file frivolous civil RICO claims.

         19.    Where a RICO claim is filed by a plaintiff “without substantial factual or legal

 support,” a defendant is entitled to recover its fees and expenses. Fla. Stat. § 772.104 This is

 especially so where the case is disposed of on the pleadings alone. See Foreman v. E.F. Hutton

 & Co., 568 So.2d 531, 532 (Fla. 3rd DCA 1990) (affirming fees under section 772.104 when the

 case was disposed at the pleadings stage); Smith v. Viragen, Inc., 902 So.2d 187 (Fla. 3rd DCA

 1006) (corporation was entitled to an award of attorney fees for defending meritless securities-

 related state law suit when there was a complete absence of justiciable issue of either law or fact

 raised in the complaint). The Court’s October 17th Order supports such an award in the instant

 case.

         20.    After describing the Plaintiffs’ failure to meet the heightened pleading standards

 under Rule 9(b), the Court’s order notes that “even under the more lenient standards of Rule

 12(b) and Rule 8, the Amended Complaint fails” to state a RICO claim. (Doc. 106 at 56). The

 Court also pointed out that “[a]s to Brech, there are no allegations in the Amended Complaint

 whatsoever regarding any statements or actions taken by Brech alone.” (Id. at 53).

         21.    It is apparent that, just like the civil theft claim, the state RICO claim was without

 substantial fact or legal support.




                                                  6
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 7 of 9 PageID 1078



                                         Remaining Counts

        22.     Attorneys’ fees are warranted for Brech’s defense of the remaining counts

 because “[t]he claims were so intertwined that [Brech] is entitled to recover reasonable fees

 incurred litigating the entire case, as no reasonable distinction can be made between [the claims]

 for purposes of this award.” Fla. Int’l Univ. Bd. Of Trustees v. Fla. Nat’l Univ. Inc., No. 1:13-

 CV-21604, 2019 U.S. Dist. LEXIS 101714 (S.D. Fla. June 17, 2019).

        23.     For example, In Prato v. Hacienda Del Mar, No. 2:08-CV- 883, 2011 U.S. Dist.

 LEXIS 97808, at *8 (M.D. Fla. Aug. 31, 2011), plaintiffs argued that the defendant failed to

 specifically allocate its billing records for the claims that authorize attorneys' fees. However, this

 Court found that this was not required because all of the claims were clearly intertwined.

 Accordingly, the court found that the defendant was entitled to attorney's fees and costs of the

 litigation for the entire case. Id. at *9. See also Anglia Jacs & Co. Inc. v. Dubin, 830 So. 2d 169,

 172 (Fla. App. 2002) ("where the claims involve a 'common core' of facts and are based on

 'related legal theories,' a full fee may be awarded unless it can be shown that the attorneys spent a

 separate and distinct amount of time on counts as to which no attorney's fees were sought.")

        24.     All of the remaining counts flow from the same alleged “fraudulent scheme” that

 form the basis of the Florida civil theft and RICO claims. As a practical matter, all of the

 attorneys’ fees incurred by Brech in defending against the remaining claims would have been

 necessary had Plaintiffs’ sued only under the civil theft and RICO statutes because all of

 Plaintiffs’ claims arose out of the same nucleus of operative facts.

        25.     Accordingly, Brech is entitled to attorneys’ fees and cost for the entire case and

 will file affidavits in support of the reasonableness of its attorney’s fees and costs at the

 appropriate time.



                                                   7
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 8 of 9 PageID 1079



        WHEREFORE, Brech respectfully requests this Court grant this motion; enter an award

 of attorneys fees and costs as reflected in the affidavits to be filed with the Court; and grant such

 other and further relief as is just and proper under the circumstances.

        Respectfully submitted this 31st day of October.

                                  Local Rule 3.01(g) Certification


        The undersigned hereby certifies that counsel for Brech has made the following attempts

 to confer with counsel for Plaintiffs in good faith to resolve the issues raised by this motion:

    •   On October 30, 2019, counsel for Brech called Dallas LePierre, Mario Williams, and

        Maria-Vittoria Carminati, leaving messages for each of them to call back to discuss the

        relief requested.

    •   On October 30, 2019, counsel for Brech sent an email to Maria-Vittoria Carminati

        attempting to schedule a good faith call.

    •   On October 31, 2019, counsel for Brech again called Dallas LePierre, Mario Willims, and

        Mari-Vittoria Carminati in an attempt to discuss the relief requested. Mr. Williams was

        out of the office and Mr. LePierre was in another office; however, the secretary

        answering the phone was unsure of what the number was to reach him. Ultimately,

        Counsel for Brech was able to speak with Ms. Carminati; however, she said that although

        Plaintiffs “were likely to object” to the relief requested, she was not authorized to make

        the decision and referred back to Mr. LePierre and Mr. Williams.

    Despite Counsel for Brech’s repeated attempts to reach Plaintiffs’ counsel, to date, Plaintiffs’

    counsel has not answered the phone, returned phone messages, responded to email requests,

    or otherwise agreed to the relief requested herein. Consistent with the mandate of Rule

    3.01(g), Counsel for Brech will continue to contact opposing counsel after filing this Motion




                                                    8
Case 8:19-cv-00794-VMC-TGW Document 107 Filed 10/31/19 Page 9 of 9 PageID 1080



    and will supplement the Motion promptly with a statement certifying whether or to what

    extend the parities have resolved the issues.

                                              BUCHANAN INGERSOLL & ROONEY PC
                                              Attorneys for Defendant James Brech


                                              /s/ Joshua S.M. Smith
                                              Joshua S.M. Smith, Esq.
                                              Florida Bar No.: 955981
                                              joshua.smith@bipc.com
                                              SunTrust Financial Centre
                                              401 East Jackson Street, Suite 2400
                                              Tampa, FL 33602
                                              Telephone:     (813) 222-8180
                                              Facsimile:     (813) 222-8189



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by email and

 U.S. Mail on October 31, 2019, on all counsel or parties of record on the Service List below.

                                         SERVICE LIST

 Dallas LePierre
 Mario Williams
 Maria-Vittoria Carminati
 Nexus Derechos Humanos Attorneys
 44 Broad Street, NW, Suite 200
 Atlanta Georgia 30303-2328
 Attorney for Plaintiffs
                                              /s/ Joshua S.M. Smith
                                              Joshua S.M. Smith, Esq.
                                              Florida Bar No.: 955981




                                                    9
